Citation Nr: 1612162	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-04 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than major depressive disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for atrial fibrillation.    


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel




INTRODUCTION

The Veteran served on active duty from September 1962 to April 1963, from May 1969 to October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Jackson, Mississippi.  The case was subsequently transferred to the jurisdiction of the RO in Denver, Colorado.  The record in this matter consists entirely of electronic claims files and has been reviewed.  

In May 2013, the Board remanded for additional medical inquiry the issue regarding service connection for a psychiatric disability.  The issue is again before the Board for appellate consideration.  The issue regarding service connection for atrial fibrillation is before the Board pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).   

The Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran has perfected an appeal to the Board of a July 2013 rating decision denying a claim for increased rating for a scar disorder.  However, the issue has not been certified and transferred to the Board.  A review of the record indicates that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue.  VACOLS indicates that the Veteran has requested a hearing.  Further, crucial documents such as the relevant notice of disagreement (NOD), SOC, and substantive appeal have not been included in the Veterans Benefits Management System (VBMS) or Virtual VA.  As such, the Board will not accept jurisdiction over the claim for increased rating for a scar disorder at this time.  If otherwise in order, the issue will be the subject of a subsequent Board decision.    

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The May 2013 remand contained several directives which have been satisfied.  One request needs to be addressed further.  

The Board requested in May 2013 that a new VA examination be conducted into the claim to service connection for PTSD.  The record then contained a January 2009 VA treatment record completed by a VA psychologist who indicated, in contrast to the rest of the VA medical evidence, that the Veteran then had PTSD.  In the remand, the Board requested that a VA compensation examination be conducted to determine whether the Veteran has PTSD.  Subsequently, in June 2013, the Veteran underwent such an examination.  The examiner concluded that the Veteran did not have PTSD, and explained that the January 2009 finding was not reliable inasmuch as it was not based on proper testing.  

A remand for another examination is necessary, however.  Since the June 2013 VA examination, additional VA treating personnel have diagnosed the Veteran with PTSD.  VA treatment records dated through 2014 and 2015 note PTSD diagnoses issued by social workers, nurses, and a physician who appears to be a psychiatrist.  As such, another examination should be provided to the Veteran to determine whether he has PTSD, and if so, whether service connection would be warranted for the disorder.    

With regard to the claim to service connection for atrial fibrillation, the AOJ denied the claim in an August 2015 decision against which the Veteran filed an August 2015 NOD.  A SOC must be issued in response.  38 C.F.R. § 19.26; Manlincon, supra.   

Lastly, any outstanding VA treatment records should be included in the claims file.  The most recent VA treatment records are dated in August 2015.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file copies of any outstanding VA medical records dating from August 2015 to the present.  If no further treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder other than major depressive disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders other than major depressive disorder.

For each diagnosis other than major depressive disorder and PTSD, the examiner should state when the disorder first manifested.  He or she should also opine as to whether the disorder is at least as likely as not (probability of 50 percent or greater) related to the Veteran's military service, including his symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  In making this determination, the examiner should discuss the diagnoses documented in the claims file, including the diagnoses rendered by VA treating personnel from 2009 to 2015.  See October 2014 mental health medication management note, and November 2014, February 2015 and June 2015 mental health individual psychotherapy notes.  If the PTSD diagnoses of record are appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.  If they are not appropriate, the examiner should explain why.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The electronic claims file must be made available to the examiner for review. 

3.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ should implement corrective procedures.   

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

5.  Issue a SOC regarding the service connection claim for atrial fibrillation based on the August 2015 NOD.  The Veteran must be provided with information about his rights and responsibilities in perfecting an appeal on this claim and be given an opportunity to respond.  Only if the Veteran responds by submitting a timely substantive appeal, should the issue be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




